FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                          (512) 463-1312



                                     February 15, 2019

Jodie Slater Hastings                         Ms. Harriet O'Neill
Standly | Hamilton, LLP                       Law Office of Harriet O'Neill, P.C.
325 N. St. Paul Street, Suite 3300            919 Congress Ave., Suite 1400
Dallas, TX 75201                              Austin, TX 78701-2114
* DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

Mr. Michael P. Lynn
Lynn Pinker Cox & Hurst LLP
2100 Ross Ave., Suite 2700
Dallas, TX 75201
* DELIVERED VIA E-MAIL *

RE:    Case Number: 18-0189
       Court of Appeals Number: 05-17-01154-CV
       Trial Court Number: DC-08-13797

Style: IN RE RSR CORPORATION AND QUEMETCO METALS LIMITED, INC.


Dear Counsel:

       Today the Supreme Court of Texas issued a per curiam opinion in the above-referenced
cause. The stay order issued March 12, 2018 is lifted. You may obtain a copy of the opinion
through Case Search on our Court’s webpage at: http://www.txcourts.gov/supreme.aspx. On the
Case Search page simply enter the case number and push the Search button to find the docket
page for your case.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Claudia Jenks, Chief Deputy Clerk
                                                                    FILE COPY


                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                            (512) 463-1312



cc:   Ms. Lisa Matz (DELIVERED VIA E-MAIL)
      Mr. David S. Coale (DELIVERED VIA E-MAIL)
      Mr. Adrian Garcia (DELIVERED VIA E-MAIL)
      Mr. Andrés Correa (DELIVERED VIA E-MAIL)
      Ms. Amy Warr (DELIVERED VIA E-MAIL)
      District Clerk Dallas County (DELIVERED VIA E-MAIL)
      Mr. Douglas W. Alexander (DELIVERED VIA E-MAIL)
      Mr. Jeremy A. Fielding (DELIVERED VIA E-MAIL)